Citation Nr: 1136935	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and D.K.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and D.K. testified at a July 2010 Board hearing held at the RO.  A transcript of that hearing is associated with the claims file.

This appeal was developed and adjudicated by the RO as involving only a claim for service connection for major depressive disorder.  However, evidence in the record also indicates that the Veteran alleges military sexual trauma, and that his claim is also one for an acquired psychiatric disorder based on personal assault.  A psychiatric claim "must [] be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, pursuant to Clemons, the issue on the title page has been modified accordingly.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A February 1999 rating decision denied service connection for an acquired psychiatric disorder; the Veteran did not perfect an appeal with respect to that rating decision, and the RO declined to reopen the Veteran's claim in the March 2005, July 2005, and March 2006 rating decisions.

2.  In January 2007, relevant service personnel records were retrieved by the RO from the National Personnel Records Center; these records existed at the time of the February 1999 rating decision denying the Veteran's original claim seeking service connection for an acquired psychiatric disorder, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.


CONCLUSION OF LAW

The criteria to reconsider the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied in this case, these requirements do not preclude the Board from adjudicating the issue of whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for an acquired psychiatric disorder.  This is because action favorable to the Veteran is being made by finding that reconsideration of the issue of service connection for an acquired psychiatric disorder is warranted.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Pertinent regulations also provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  An award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(i)(3).

In November 1998, the Veteran filed his original claim for entitlement to service connection for an acquired psychiatric disorder.  A February 1999 rating decision denied service connection for major depression.  The Veteran did not perfect an appeal with respect to that rating decision, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 (2011).  The Veteran's appeal was subsequently denied in the March 2005, July 2005, and March 2006 rating decisions on the basis that no new and material evidence had been submitted; the Veteran also did not perfect an appeal with respect to any of those rating decisions, and they are final.  Id.

In September 2006, the Veteran filed to reopen his claim seeking service connection for major depression.  The March 2007 rating decision denied the Veteran's claim to reopen.  Thereafter, the Veteran filed a timely appeal of the March 2007 rating decision.

In developing the Veteran's most recent claim to reopen, his service personnel records were obtained in January 2007.  These records, obtained from the National Personnel Records Center, are relevant to the issue on appeal, and were not considered at the time of the RO's February 1999 rating decision.  These records existed at the time of the RO's February 1999 denial of the Veteran's original claim seeking service connection for an acquired psychiatric disorder, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, reconsideration of the claim for service consideration for an acquired psychiatric disorder is warranted.  38 C.F.R. § 3.156(c).  


ORDER

Reconsideration of the Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder is warranted, and to that extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to provide the Veteran with proper notice, to obtain VA medical records, to obtain a statement regarding the alleged inservice personal assault, and to provide the Veteran with an adequate examination.

First, the Veteran's testimony at his July 2010 Board hearing indicates that further development is required before his appeal can be decided on the merits.  Initially, review of the claims file reveals that he has not received proper notice as to substantiating his claim under 38 C.F.R. § 3.304(f), for claims related to personal assault.  See 38 C.F.R. § 3.304(f)(4) (2009); 38 C.F.R. § 3.304(f)(5) (2011).  This must be accomplished.  

Second, the Veteran also testified as to ongoing treatment at VA medical facilities.  Review of the claims file shows that the most recent VA outpatient treatment records are dated in July 2007.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, especially if the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Third, the Veteran has also alleged that he was the victim of military sexual assault during service and that it has caused or contributed to his acquired psychiatric disorder.  A September 2007 VA mental health evaluation provides a basic statement as to the in-service event, but no statement as to the specifics of the Veteran's claimed personal assault, to include dates, names, a location, or other identifying details, are of record.  On remand, the RO should request that the Veteran provide such a statement.

Fourth, review of the claims file shows that the Veteran's October 2008 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  Initially, the October 2008 VA examination report provided a negative nexus opinion based, in part, on a lack of evidence of in-service symptomatology.  Because the examiner lacked the benefit of reviewing the claims file in conjunction with this examination, the claims file was sent to that examiner in November 2008 for an addendum opinion.  However, that addendum, which confirmed the October 2008 negative nexus in light of the Veteran's reported suicide attempts not being documented in the claims file, appears not to have considered the Veteran's service personnel records which clearly document the Veteran's reason for discharge being "unsuitability" and repeatedly mention the Veteran's suicidal tendencies during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Because this examination is inadequate, a new one must be conducted.  

Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder is remanded for the following actions:

1.  Contact the Veteran and inform him that, in conjunction with his claim, he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of inservice assault, and suggest potential sources for such evidence.  Such alternative sources may include evidence from the following: rape crisis center or center for domestic abuse; counseling facility; health clinic; family members or roommates; faculty members; civilian police reports; medical reports from civilian physicians or caregivers who may have treated the Veteran either immediately following the incident, or sometime later; chaplain or clergy fellow service persons; or personal diaries or journals.  Notify him that, alternatively, evidence of behavioral changes following the alleged in-service assaults may constitute "credible supporting evidence of the stressor."  38 C.F.R. § 3.304(f)(3) (2011).  Include a copy of the correspondence in the claims folder for review.

2.  Provide the Veteran with a VA Form 21-0781a and ask the Veteran to provide specifics of the Veteran's claimed personal assault, to include dates, names, a location, or other identifying details.  If the Veteran responds, and the information provided requires additional development in the form of stressor development, such development should be completed.

3.  Obtain, and associate with the claims file, copies of all VA outpatient treatment records in the VA North Texas Health Care System from July 2007 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

4.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the etiology of any psychiatric disorder found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  The examiner should provide a complete multi-axial diagnosis of any psychiatric disorder(s) found.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

Then, following a review of the service and postservice medical records, and the examination results, the examiner should determine whether the Veteran's major depressive disorder is at least as likely as not (50 percent probability or greater) related to his military service, to include any incident therein.  If another psychiatric disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the other psychiatric disability is related to service, to include any incident therein.  In either case, the examiner must provide comment regarding the suicidal threats noted during service and the reasons for the Veteran's discharge.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


